Citation Nr: 1122639	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 25, 1996, to September 22, 2002.

2.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, from September 23, 2002, to April 19, 2005.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

By an August 2008 decision the Board granted: (1) an initial rating of 40 percent for chronic lumbosacral strain with hip, thigh, buttocks and calf pain, effective from September 25, 1996 to "September 23, 2002 [sic]"; (2) an initial rating of 50 percent for chronic lumbosacral strain with hip, thigh, buttocks and calf pain, effective from September 23, 2002 to "April 20, 2005 [sic]"; and (3) an initial rating of 60 percent for chronic lumbosacral strain with hip, thigh, buttocks and calf pain, effective from April 20, 2005.

The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated in June 2009, granted a Joint Motion for Partial Remand and remanded that part of the Board's decision for compliance with the instructions in the Joint Motion.

In a January 2010 decision, the Board denied the Veteran's claims for increased initial ratings and remanded the issues of entitlement to extraschedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, for the periods prior to September 23, 2002, and from September 23, 2002, through April 19, 2005, for additional development.

This claim was again remanded by the Board in August 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain for the periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In the August 2010 remand, the Board instructed the RO to provide the Veteran with notice of the elements of a claim for an extraschedular rating under 38 C.F.R. § 4.16(b) for the periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005; and permit him the full opportunity to supplement the record as desired.  This remand also instructed the RO to develop the Veteran's employment information during the periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005, based on evidence indicating possible marginal employment during these periods.

In a January 2011 letter, the RO informed the Veteran of the elements of a claims for an extraschedular ratings under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the periods from September 25, 1996, to September 22, 2002, and from September 23, 2002, through April 19, 2005; and permitted him the full opportunity to supplement the record as desired.  

In March 2011, the Veteran's attorney provided information regarding his employment history and current employment status.  The attorney reported that the Veteran worked from December 1995 to March 1996 as a bus driver for Academy Bus Line in New Jersey for a total of three months, at which time he experienced back problems.  The mailing address and phone number for this employer, Academy Bus Line, was provided.  This statement also indicates that the Veteran was unemployed from September 1996 to May 2002.  The attorney also notes that the Veteran worked from May 2002 to April 2003 as a janitor for the Devers Elementary School in Fort Bragg, North Carolina, at which time he missed a few days at work due to his back disabilities.  The mailing address for Devers Elementary was included.  Thereafter, this statement indicates that the Veteran was again unemployed from April 2003 to the present.  The Veteran's attorney indicated that these past employers were contacted; however, they had been unable to obtain any employment records.  

In order to give the Veteran every consideration with respect to the present appeal, and to ensure full compliance with due process requirements, it is the opinion of the Board that additional development of the record is required.  As the Veteran and his attorney have provided information regarding his employment history and contact information for his past employers, during periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005, the issues of extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain for the periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005, should be remanded for further development of the Veteran's employment information during these periods.  In particular, the RO should contact each of the Veteran's past employers indicated in the March 2011 statement, including Academy Bus Line and Devers Elementary School, and attempt to verify the reasons for the Veteran's job termination and his income for each employment.  

Thus, the Board determines that remand for consideration of the issues of extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain for the periods from September 25, 1996, to September 22, 2002 and from September 23, 2002, to April 19, 2005, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact each of the Veteran's employers indicated in the March 2011 statement, including Academy Bus Line and Devers Elementary School, and attempt to verify the reasons of the Veteran's job termination and income for each employment.  In particular, specifically request that the Veteran sign, complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his education, training and past employment.  In addition, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to his former employer(s).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Thereafter, the RO should consider whether the criteria for submission for assignment of an extraschedular rating for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain, for the periods from September 25, 1996, to September 22, 2002, and from September 23, 2002, through April 19, 2005, pursuant to 38 C.F.R. § 3.321(b)(1), and under 38 C.F.R. § 4.16(b), are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  If the determination remains unfavorable to the Veteran, he should be furnished with a supplemental statement of the case and an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


